DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: “where the cryptographic key is obtained by one of generating the cryptographic key using the authorization value accessing the cryptographic key from a storage location using the authorization value” should be changed to ““where the cryptographic key is obtained by one of generating the cryptographic key using the authorization value and accessing the cryptographic key from a storage location using the authorization value”, and the claim will be interpreted as such.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “an value acquisition module” should be changed to “a value acquisition module”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a BIOS security module and a cryptographic key module in claims 1-7; a BIOS security module, a value acquisition module and key acquisition module in claims 13-15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khatri et al. (US 2010/0111309 A1).
Regarding claim 8, Khatri discloses a computer-readable medium storing processor executable instructions that, when executed by the processor control the processor to: 
	read an authorization value from a fixed location in a secure storage, where the authorization value was stored in the fixed location during a startup of a basic input/output system (BlOS) (i.e., option ROM 155 requests and receives authentication information from storage controller 132) (Fig. 1; par. [0028]);
	erase the authorization value from the fixed location (i.e., a command to erase data stored at the storage device 142) (Fig. 1; par. [0048]); and 
	obtain a cryptographic key using the authorization value (i.e., BIOS 123 authenticates the authentication information and sends a request for the encryption keys to the key management client 115) (Fig. 1; paragraphs [0028]-[0029]).
Regarding claim 9, Khatri further discloses erasing the authorization value includes writing random data to the fixed location (i.e., “force cryptographic erase” command so that data is erased via a cryptographic erase process) (par. [048]).
Regarding claim 12, Khatri further discloses that the cryptographic key is obtained by accessing the cryptographic key from a storage location using the authorization value (i.e., BIOS 123 authenticates the authentication information and sends a request for the encryption keys to the key management client 115, which requests the keys from the key management server) (par. [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri in view of Mark (“BIOS and UEFI explained, all you need to know about”).
Regarding claim 10, Khatri discloses a computer-readable medium storing processor executable instructions that, when executed by the processor control the processor to:
	read an authorization value from a fixed location in a secure storage, where the authorization value was stored in the fixed location during a startup of a basic input/output system (BlOS) (i.e., In response to option ROM 255 calling the CLP exit, BIOS 123 accesses inbound CLP buffer 218 to retrieve the authentication information and authenticates it) (Figures 1 and 2; paragraph [0033]);
	erase the authorization value from the fixed location (inherent: data stored in inbound CLP buffer is lost when the information handling system is powered down) (Fig. 1; par. [0048]); and 
	obtain a cryptographic key using the authorization value (i.e., BIOS 123 authenticates the authentication information and sends a request for the encryption keys to the key management client 115) (Fig. 1; paragraphs [0028]-[0029]),
 paragraphs [0032]-[0033]). 
	Khatri does not disclose utilizing unified extensible firmware interface (UEFI). Mark discloses utilizing UEFI (See UEFI the BIOS successor, pages 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khatri’s method to utilize UEFI, as taught by Mark, for its advantages over BIOS. 
Allowable Subject Matter
Claims 1-7 and 13-15 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to teach – a cryptographic key module as recited in Claim 1; the fixed location is a trusted platform module platform configuration register (Claim 11); and BIOS security and value acquisition modules as recited in Claim 13 – in combination with other limitations of the independent/base claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432